Citation Nr: 1811794	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to service connection for myelodysplastic syndrome and resulting acute myelocytic leukemia, to include as due to in-service exposure to an herbicide agent, for accrued benefits purposes.  

3.  Entitlement to service-connected burial benefits.  


REPRESENTATION

Appellant represented by:	Daniel A. Shawl, Attorney



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1970 to May 1972, to include service in the Republic of Vietnam.  The Veteran died in December 2009, and the appellant is her surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the appellant's claims to establish service connection for acute myelodysplastic syndrome and cause of the Veteran's death, and a July 2011 administrative decision from the VARO in Detroit, Michigan, which granted nonservice-connected burial benefits.  During the pendency of the appeal, jurisdiction of all issues was transferred to the Detroit VARO, who readjudicated the issues and certified the appeal to the Board.

The appellant recently testified at a videoconference Board hearing before the undersigned in November 2017.  A transcript of that hearing has been associated with the file. 




Additional Notes

While the appellant did not, initially, express disagreement with the award of nonservice-connected burial benefits after the July 2011 administrative decision, this issue was included in the appellant's November 2017 testimony before the undersigned.  Due to the favorable dispositions of the other issues decided herein, the Board has included the issue regarding service-connected burial benefits on the title page for ease of implementation of the downstream award by the Veterans Benefits Administration (VBA), and the appellant is not prejudiced by this action.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, S. Ct. 75 (U.S. 2011); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Further, during the pendency of the appeal, it has been alternatively asserted that the Veteran's fatal disease was the result of in-service exposure to ionizing radiation and/or exposure to toxic chemicals, such as benzene, in addition to herbicide agents.  Given the favorable outcome of the issues decided, herein, based solely on in-service exposure to herbicide agents, no further discussion is necessary regarding the alternative assertions of in-service exposures.  The appellant is not prejudiced by this action.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam during the Vietnam Era, and thus may be presumed to have been exposed to herbicide agents during service.

2.  The Veteran died from acute myelocytic leukemia, due to myelodysplastic syndrome.
 
3.  In October 2009 and July 2014, private clinicians reviewed the Veteran's medical history, reviewed the medical literature regarding myelodysplastic syndrome and acute myelocytic leukemia, and opined that both of these diseases, and the Veteran's resulting death, were as likely as not due to her in-service exposure to herbicide agents.  
 
4.  At the time of her death, the Veteran had a pending claim for service connection for myelodysplastic syndrome; this disability, and its progression to acute myelocytic leukemia, were due to service, and she died due to these disabilities.

5.  The Veteran died due to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's cause of death are met.  38 U.S.C.A. §§ 1310 (West 2014); 38 C.F.R. § 3.312 (2017).

2.  The criteria for service connection for myelodysplastic syndrome and acute myelocytic leukemia, for accrued benefits purposes, have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.1000 (2017).

3.  The criteria for entitlement to service-connected burial benefits have been met.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1600 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable determinations contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991). 

Service Connection - Cause of Death

To establish entitlement to service connection for the cause of a Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The legal authority governing claims for service connection based on herbicide exposure is pertinent to this claim.  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the diseases listed under 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

The record indicates that the Veteran died in December 2009 due to acute myelocytic leukemia, as the result of myelodysplastic syndrome.  The Board notes that acute myelocytic leukemia and myelodysplastic syndrome are not among the diseases for which VA regulation provides for presumptive service connection for those Veterans who served in Vietnam and are presumed to have been exposed to herbicide agents.  Nevertheless, even when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his or her claim must still be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

In the present case, there are three medical nexus opinion of record, and each is in favor of the appellant's appeal.  Before her demise, the Veteran submitted a October 2009 statement from a private Hematologist who noted that the medical literature suggested a connection between exposure to herbicide exposure and the development of myelodysplastic syndrome.  After this opinion was submitted, the disease progressed to acute myelocytic leukemia.  After the Veteran's death, the appellant submitted a July 2014 statement from another private clinician who opined that the Veteran's in-service exposure to herbicide agents was at least as likely as not the cause of her myelodysplastic syndrome and the progression to acute myelocytic leukemia, resulting in her death.  Again, the clinician noted that the opinion was based on a review of the Veteran's service and medical records and was based on medical literature.  There is no medical evidence to the contrary.

In passing, the Board notes that the third medical nexus of record, which is favorable to the appeal, is from the appellant, who is also a clinician.  The Board notes that his medical nexus opinion is in line with the two nexus opinion recounted above, and states an adequate rationale relying on acquired medical knowledge and accepted medical principles.  

The Veteran's DD 214 reflects that she served in Vietnam.  The Veteran is, therefore, presumed to have been exposed to herbicide agents in service, and there is no evidence to rebut this presumption.  There are also three well-reasoned medical opinions linking the Veteran's death from acute myelocytic leukemia and myelodysplastic syndrome to her in-service exposure to herbicide agents, and there is no medical evidence to the contrary.  

Under these circumstances, the Board concludes that a disability of service origin caused the Veteran's death, and that the criteria for service connection for the cause of the Veteran's death are met.  38 C.F.R. § 3.312 (2017).

Accrued Benefits

At the time of the Veteran's December 2009 death, she had a pending claim of entitlement to service connection for myelodysplastic syndrome.  Within one month of the Veteran's death, the appellant filed a claim for death benefits based on acute myelocytic leukemia along with an application to continue the claim which was pending at the time of the Veteran's death regarding myelodysplastic syndrome.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein. 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

As noted above, the Veteran's death from acute myelocytic leukemia due to myelodysplastic syndrome, has been determined to be due to her exposure to herbicide agents while serving in the Republic of Vietnam.  Accordingly service connection for acute myelocytic leukemia and myelodysplastic syndrome, for accrued benefits purposes, is warranted.  See 38 C.F.R. § 3.1000 (2017).





Burial Benefits

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600 (2017).

If a veteran dies as a result of a service-connected disability or disabilities, certain amounts as authorized may be paid toward the Veteran's funeral and burial expenses including the cost of transporting the body to the place of burial.  38 C.F.R. § 3.1600(a) (2017).

As noted above, the Veteran died due to a service-connected disability.  Accordingly, the criteria for service-connected burial benefits have been met.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to service connection for myelodysplastic syndrome and resulting acute myelocytic leukemia, for accrued benefits purposes, is granted.
 
Entitlement to service-connected burial benefits is granted, subject to the laws and regulations governing the payment of VA benefits.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


